             Case 3:19-cv-06166-RBL Document 2-2 Filed 12/05/19 Page 1 of 2



1

2

3

4

5

6

7                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
8                                      AT TACOMA

9    OCEANCONNECT MARINE UK LTD.,                             IN ADMIRALTY

10                                 Plaintiff,                 No. 3:19-cv-06166

11                          v.                                IN REM WARRANT FOR ARREST OF
                                                              THE VESSEL M/V COREFORTUNE
12   M/V COREFORTUNE OL (IMO No. 9511014), its                OL, IMO. NO. 9511014
     engines, tackle and apparel, etc.
13
                                   Defendant IN REM.
14

15   TO THE U.S. MARSHAL FOR THE WESTERN DISTRICT OF WASHINGTON:

16   GREETINGS:

17             WHEREAS, a Verified Complaint in rem has been filed against the Defendant Vessel

18   M/V COREFORTUNE OL, IMO No. 9511014, its engines, tackle, and apparel, etc.

19   (“Vessel”) upon an admiralty and maritime claim for breach of contract and unjust

20   enrichment establishing a maritime lien; the Verified Complaint prays for the issuance of a

21   warrant for the arrest of the Vessel and her appurtenances; and that the Vessel and her

22   appurtenances may, for the causes stated in the Verified Complaint in this matter, be sold to

23   pay the demands of the Plaintiff.

24
     IN REM WARRANT FOR ARREST OF THE VESSEL M/V                                  Le Gros Buchanan
     COREFORTUNE OL, IMO. NO. 9511014 – Page 1                                         & Paul
25                                                                                   4025 Delridge way sw
     Case No. 3:19-cv-06166                                                                 SUITE 500
                                                                                 SEATTLE, WASHINGTON 98106-1271
26   {29318-00567751;1}
                                                                                          (206) 623-4990
             Case 3:19-cv-06166-RBL Document 2-2 Filed 12/05/19 Page 2 of 2



1              WHEREAS, this Court entered an Order Authorizing Arrest of Vessel;

2              YOU ARE HEREBY COMMANDED in accordance with Fed. R. Civ. P.

3    Supplemental Rule C (“Supplemental Rule C”) and Local Admiralty Rules 110, 116, and, to

4    arrest the Vessel, M/V COREFORTUNE OL, IMO No. 9511014, its engines, tackle, and

5    apparel, etc. and to detain the same in your custody until further order of this Court. You

6    must also give notice of the arrest to all persons upon whom notice is required by Fed. R.

7    Civ. P. Supplemental Rule C(4), including publication of notice in the Daily Journal of

8    Commerce as provided for in Supplemental Rule C(4) and Local Admiralty Rule 125. You

9    are also required to serve a copy of the Order Authorizing Arrest of Vessel upon the master

10   or other person having possession of the Defendant Vessel; and

11             YOU ARE FURTHER COMMANDED to file this process in this Court with your

12   return promptly after execution thereof.

13             WITNESS, the Honorable ____________________, a Judge of the above Court this

14   _____ day of __________________, 2019.

15

16                                               ___________________________________
                                                 Clerk, United States District Court
17

18

19

20

21

22

23

24
     IN REM WARRANT FOR ARREST OF THE VESSEL M/V                                Le Gros Buchanan
     COREFORTUNE OL, IMO. NO. 9511014 – Page 2                                       & Paul
25                                                                                 4025 Delridge way sw
     Case No. 3:19-cv-06166                                                               SUITE 500
                                                                               SEATTLE, WASHINGTON 98106-1271
26   {29318-00567751;1}
                                                                                        (206) 623-4990
